Citation Nr: 1104106	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  03-25 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUES

1.  Entitlement to service connection for a claimed left arm 
disorder.  

2.  Entitlement to service connection for claimed breast cancer, 
as due to radiation exposure.  

3.  Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability (TDIU) 
prior to January 20, 2006.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to July 1991 
and additional service with the United States Air Force Reserve.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on merged appeal from rating decisions by the RO.  

In August 2008, the Veteran testified at a hearing conducted at 
the RO before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

These matters were most recently before the Board in October 
2008, when the case was, inter alia, remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

The purpose of the remand was to undertake additional procedural 
and evidentiary development, to include supplying the Veteran 
with corrective Veterans Claims Assistance Act (VCAA) notice, 
obtaining any outstanding treatment records, and supplying the 
Veteran with VA examinations.  

Most recently, a Supplemental Statement of the Case (SSOC), 
issued in June 2010, continued and confirmed the previous 
denials.  

The appeal is remanded to the RO via the AMC.  VA will notify the 
Veteran if further action is required on his part.  


REMAND

The Veteran asserts that her breast cancer requiring a right 
mastectomy is due to radiation exposure in service and that her 
left arm disorder is related to an injury in service.  

With respect to the claim of service connection for breast 
cancer, she asserts that she was exposed to radiation during 
flights in connection with her duties as a flight nurse and to 
asbestos during her service in the Reserve.

The Veteran also asserts that she sustained trauma to her chest 
in 1995 when a pilot fell on her.  She has submitted a number of 
treatises and Internet research documents in support of her 
claim.  

With respect to the claim of service connection for a left arm 
disorder, the Veteran reports suffering a left elbow contusion 
that is the cause of her left hand and arm disorder, to include 
symptoms of cramping and intermittent pain during service.  

In addition, in October 2008, the Board requested that a 
radiation exposure dose estimate should be prepared in 
conjunction with the Veteran's claim for service connection for 
breast cancer, as outlined in 38 C.F.R. § 3.311, considering the 
Veteran's active and reserve service (see the October 2008 Board 
decision and remand, page 10, paragraph 4).  

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 38 
C.F.R. § 3.311, "radiogenic disease" is defined as a disease that 
may be induced by ionizing radiation, and specifically includes 
breast cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2010).  

Once a claimant has established a diagnosis of a radiogenic 
disease within the specified period and claims that the disease 
is related to radiation exposure while in service, VA must then 
obtain a dose assessment.  38 C.F.R. § 3.311(a)(1).  

After it is determined by the dose assessment that the veteran 
was exposed to radiation, the RO is then required to refer the 
case to the Under Secretary for Benefits for further 
consideration. 38 C.F.R. § 3.311(b).  

When the claim is referred, the Under Secretary for Benefits 
shall consider the claim with reference to the factors specified 
in 38 C.F.R. § 3.311(e) and may request an advisory opinion from 
the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1).  

After referral, the Under Secretary for Benefits must then 
determine the likelihood that the claimant's exposure to 
radiation in service resulted in the radiogenic disease.  38 
C.F.R. § 3.311(c)(1).   

Upon review of the claims file, the Board notes that, while a 
request was made to the National Personnel Records Center (NPRC) 
to obtain DD-1141 records addressing exposure to radiation, the 
RO failed to obtain a radiation exposure dose estimate report, as 
outlined in 38 C.F.R.§ 3.311.  The absence of the requested 
information constitutes a procedural defect requiring a further 
remand.  

The United States Court of Appeals for Veterans Claims (Court) 
has held, in Stegall v. West, 11 Vet. App. 268 (1998) that a 
remand by the Court or the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Therefore, the Board must remand the matter for development, as 
outlined in 38 C.F.R. § 3.311.  

Moreover, in a November 2010 brief by the Veteran's 
representative, it was noted that the response to the NPRC 
request for information, received in December 2009, suggested 
that the DPRIS Web be used to obtain records from the U.S. Army 
and Joint Services Records Research Center (JSRRC), as well as to 
request Official Military Personnel Records from the Department 
of Defense and that all development possibilities were not 
addressed by the RO.    

With respect to the claim for service connection for a left arm 
disorder, the service treatment records show that, in November 
1982, the Veteran was treated for a possible sprain of the left 
thumb with a one week history of soreness and minimal swelling 
and was diagnosed with a soft tissue injury.  

Further, an April 1998 service treatment record showed that the 
Veteran hit her left elbow on a metal ring of a crew van, causing 
her to suffer from pain at the left lateral aspect of the elbow, 
and was diagnosed with a left elbow contusion.  

A VA examination report, dated in July 2009, noted the Veteran's 
complaints of having left carpal tunnel syndrome and left arm 
pain with muscle cramp, with a date of onset in 2003.  

The examiner, a nurse practitioner, noted that the Veteran 
underwent an electromyography in 2003 which showed mild left 
carpal tunnel syndrome, and that in September 2007, she was 
evaluated for pain and thickening on the radial aspect of the 
right radial styoid, with a diagnoses of DeQuervain's 
tenosynovitis, for which she received an cortisline injection.  

The examiner indicated that the problem recurred in January 2009, 
and the Veteran was diagnosed with recurrent DeQuervain's left 
wrist and underwent a release of left DeQuervain surgery in 
February 2009, which had helped to reduce the pain, but not 
muscle cramps occurring with repetitive activities that radiates 
up the elbow.  

On examination, the VA examiner observed left upper arm with a 
muscle strength of 5, and motor function of 5 out of 5 in the 
left arm.  Sensory function testing revealed decreased pain in 
the first three digits of the left upper extremity, with 
decreased light touch, and normal position sense.  

The examiner noted no muscle atrophy, abnormal muscle tone or 
bulk, tremors, ticks or other abnormal movements, history of 
neoplasm, or history of trauma to the nerve were present.  Left 
median sensory nerve conduction study indicated results of normal 
amplitude, but slow conduction velocity.  Left transcarpal study 
revealed significant differences between median-palmar and ulnar 
palmar nerves, left ulnar and superficial radial sensory nerve 
conduction studies were normal, left median and ulnar motor nerve 
conduction studies were normal including F-waves, and needle 
examination of above muscles was normal.  

An MRI study of the cervical spine revealed findings of normal 
alignment, although there was mild spinal stenosis at various 
intervals.  The examiner noted there was no evidence of 
metastatic disease, and the craniocervical junction was normal.  

The Veteran was diagnosed with intermittent pain and cramp in the 
left hand with repetitive wrist motion, likely from left carpal 
tunnel syndrome.  

The VA examiner did not provide a nexus opinion, indicating 
whether it was at least as likely as not that any current left 
arm disorder, to include carpal tunnel syndrome, was related to 
her in-service elbow injury, or another incident or injury of 
service.  

In March 2010, the Veteran underwent VA peripheral nerve, and 
joint examinations when she provided a history of in-service 
injury to the left elbow during a fall as a flight nurse, 
described as a left elbow contusion.  

The examiner noted a history of loss of strength in the left arm 
in 1997 that lasted for 30 minutes with resolution of symptoms 
and the return of strength.  The Veteran complained of having 
intermittent pain involving the left forearm from the left hand 
to the left elbow, but no specific left elbow joint pain.  

The Veteran was diagnosed with left elbow contusion resolved, and 
with intermittent pain and cramp in the left hand with repetitive 
wrist motion likely from left carpal tunnel syndrome.  

The examiner opined that the Veteran's current left arm condition 
was not caused by or a result of an in-service left elbow 
contusion, as neurological evaluation in 2009 showed that the 
intermittent pain and cramping in the left hand with repetitive 
wrist motion likely was due to left carpal tunnel syndrome.  
 
The Board finds the March 2010 VA examiner's opinion to be 
deficient, in that it did not assess the significance to the 
Veteran's in-service left thumb sprain.  

Here, in failing to consider other in-service injuries related to 
the left arm, the examiner's report appears cursory as the 
examiner did not adequately or fully respond to the directives of 
the Board's October 2008 remand, which called for the 
consideration of a possible relationship between any left arm 
disorder, to include carpal tunnel syndrome, and the April 1998 
elbow injury or to the Veteran's military service "in any other 
way" (see the October 2008 Board decision and remand, page 10, 
paragraph 3).  

The probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  

Moreover, several Court and United States Court of Appeals for 
the Federal Circuit (Federal Circuit) decisions address this type 
of situation, where an alternate, unadjudicated theory of service 
connection is presented to the Board during the pendency of an 
appeal.  

In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), the Court noted 
that although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if the 
theories all pertain to the same benefit for the same disability, 
they constitute the same claim.  Id.  at 313; see also Schroeder 
v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000); Bingham v. 
Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 1346 
(Fed. Cir. 2005).  

Therefore, under 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  A 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  

The threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon v. Nicholson, at 83.  Lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465. 469 (1994).  

Finally, as the Veteran's claim for a TDIU rating prior to 
January 20, 2006 is linked to these service connection claims, 
adjudication of the matter will be delayed pending the outcome of 
the matter involving service connection for breast cancer and for 
a left arm disorder.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

The Board notes that in its April 2010 and June 2010 SSOC, the RO 
repeatedly mischaracterized the issue of entitlement to a TDIU 
rating and dismissed the claim on the grounds that the Veteran 
had been assigned a 100 percent schedular rating for her service-
connected depression.  

The Board directs the RO's attention to the introduction of the 
October 2008 Board decision and remand, where the circumstances 
of the Veteran's claim for a TDIU rating were addressed and the 
claim was recharacterized.  

Specifically, the Board limited the applicable time period for 
the Veteran's claim for a TDIU rating to that prior to January 
20, 2006, the effective date of the assignment of a 100 percent 
for the service-connected depression.  

Hence, on this record, the RO must adjudicate the issue of 
entitlement to a TDIU prior to January 20, 2006, after the 
claims for service-connection have been resolved.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.   The RO should take appropriate action 
in order to obtain and associate with the 
claims file any and all records needed to 
prepare a radiation exposure dose estimate, 
to include using the DPRIS Web to obtain 
records from the JSRRC, as well as to 
request Official Military Personnel Records 
from the Department of Defense.  If records 
are not obtained, attempts made to obtain 
the records should be documented as should 
the availability of the records; the 
Veteran should be notified of the 
unavailability.  

2.  With respect to the Veteran's claim of 
service connection for breast cancer, after 
attempts have been made to obtain records 
necessary to prepare a radiation exposure 
dose estimate, the RO should develop the 
claim under the procedures provided in 38 
C.F.R. § 3.311, if indicated.   

3.  The RO should also schedule the Veteran 
for a VA examination for the purpose of 
ascertaining the nature and likely etiology 
of the claimed breast cancer.  

The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
folder was reviewed in connection with the 
examination.  

After reviewing the record, examining the 
Veteran, and performing any indicated 
testing, the examiner should also provide 
an opinion as to whether the Veteran's 
breast cancer at least as likely as not is 
related to any in-service radiation or 
asbestos exposure during service.  A 
detailed rationale should be provided for 
all opinions.  

4.  The RO then should schedule the Veteran 
for a VA examination to determine the 
nature and likely etiology of her claimed 
left arm disorder.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review.  
The examiner must review the entire record, 
to include the Veteran's service treatment 
records, especially those dated in November 
1982 and in April 1989 reflecting injury to 
the left thumb and to the left elbow.  All 
indicated tests should be performed and all 
findings should be reported in detail.  

Based on his/her review of the case, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that any current left arm 
disability is due to injuries sustained to 
the left thumb or left elbow or other event 
or incident of her service.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

5.  To help avoid future remand, VA 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, then appropriate corrective 
action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Following completion of all indicated 
development, the RO should readjudicate the 
remaining claims in light of all the 
evidence record.  This should include 
adjudicating the claim for a TDIU rating 
prior to January 20, 2006, to include, if 
applicable, its consideration of whether 
the Veteran's claims file should be 
forwarded to the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service for consideration of TDIU 
rating on an extraschedular basis.  If any 
benefit sought on appeal remains denied, 
the RO furnish a fully responsive SSOC to 
the Veteran and her designated 
representative and afford them with a 
reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  


 Department of Veterans Affairs


